 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD KEVIN HAMMERBECK,                         No. 2:18-CV-2289-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SHASTA,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. This matter is currently

18   set for an initial scheduling conference on December 11, 2019. Pursuant to the court’s July 30,

19   2019, order (ECF No. 17), the parties were required to file separate scheduling conference

20   statements no later than seven days prior to the scheduling conference. Defendant filed its

21   scheduling conference statement on November 27, 2019. To date, plaintiff has failed to comply

22   with the July 30, 2019, order. The scheduling conference will, therefore, be vacated and plaintiff

23   will be directed to show cause in writing why this action should not be dismissed for failure to

24   prosecute and comply with court rules and orders. See Local Rule 110.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     The scheduling conference set for December 11, 2019, at 10:00 a.m. before

 3   the undersigned in Redding, California, is vacated;

 4                  2.     Plaintiff shall show cause in writing within 30 days of the date of this order

 5   why this action should not be dismissed for lack of prosecution and failure to comply with court

 6   rules and orders.

 7

 8   Dated: December 5, 2019
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
